DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract begins with the implied phrase “The present disclosure provides”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a second case” however no first case has been introduced making the number of cases unclear rendering the scope of the claim unclear and indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vandaele et al. (EP 3663657).
Regarding claim 1, Vandaele discloses a heat recovery device, comprising: a shell (shell around channels 331-335, Fig. 3), the shell being provided with an indoor air return port (port between 321 and 334, 335, see annotated Fig. 3), a first outdoor air inlet (inlet formed between 323 and 333, see annotated Fig. 3) and an air outlet (outlet of 343 communicating with 324, see annotated Fig. 3); a fresh air heat recovery assembly (assembly including 316, 317, 344), disposed in the shell, the fresh air heat recovery assembly comprising a first heat exchange passage and a second heat exchange passage exchanging heat with each other (paragraph 59); and an air valve assembly (351-354), disposed in the shell, and located between the fresh air heat recovery assembly and the indoor air return port (351, 354 located between the fresh air heat recovery assembly and the indoor air return port), wherein the air valve assembly has a first position (Fig. 7) and a second position (Fig. 10); when the air valve assembly is at the first position (Fig. 7), the indoor air return port is communicated with the air outlet through the first heat exchange passage (path 614), the indoor air return port is communicated with a first air supply port of the air valve assembly (path 611), and the first outdoor air inlet is communicated with a second air supply port of the fresh air heat recovery assembly through the second heat exchange passage (path 613); and when the air valve assembly is at the second position (Fig. 10), the air valve assembly is blocked between the first outdoor air inlet and the second air supply port of the fresh air heat recovery assembly (valve assembly blocking air from passing from first outdoor air inlet 323 to the second air supply port 322 of the fresh air heat recovery assembly), and the indoor air return port is communicated with the first air supply port (via path 611).

    PNG
    media_image1.png
    666
    917
    media_image1.png
    Greyscale

Regarding claim 2, Vandaele discloses the heat recovery device according to claim 1, wherein the fresh air heat recovery assembly further comprises: a first case (defined by separator panels 311-314); a fresh air fan (347), disposed in the first case (Fig. 3), the fresh air fan being arranged correspondingly to the first outdoor air inlet (323), and the fresh air fan being configured to transport fresh air from outside into the second heat exchange passage (via 613); and a heat exchanger (344), disposed in the first case, the first heat exchange passage (via 614) and the second heat exchange passage (via 613) being disposed inside the heat exchanger (paragraph 67).
Regarding claim 4, Vandaele discloses the heat recovery device according to claim 2, wherein the first case comprises a top plate (317) and a bottom plate (316) disposed oppositely, and a first side plate and a second side plate for connecting the top plate and the bottom plate (side plates would need to connect top and bottom plates to form the air passages), the first side plate and the second side plate being arranged oppositely (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vandaele et al. (EP 3663657) in view of Salerno (US PG Pub. 2014/0106660).
Regarding claim 3, Vandaele discloses the heat recovery device according to claim 2, but does not explicitly teach wherein the fresh air heat recovery assembly further comprises a fan governor for adjusting a rotation speed of the fresh air fan, the fan governor being disposed in the first case.
Salerno teaches the concept of a heat recovery device including a fresh air heat recovery assembly further comprises a fan governor (variable speed blower 64) for adjusting a rotation speed of the fresh air fan (64) that achieves high efficiency, energy saving performance of the fan motor (paragraph 42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat recovery device of Vandaele to have the fresh air heat recovery assembly further comprises a fan governor for adjusting a rotation speed of the fresh air fan, the fan governor being disposed in the first case taught by Salerno in order to provide adjustable airflow through the fresh air passage leading to good results of high efficiency and energy savings of the device. Further, adding the variable speed blower fans of Salerno to the heat recovery device of Vandaele would have the fan governor being disposed in the first case. 
Claim(s) 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vandaele et al. (EP 3663657) in view of Matsugi et al. (CN 2531303).
Regarding claim 5, Vandaele discloses the heat recovery device according to claim 4, but does not explicitly teach wherein the fresh air heat recovery assembly further comprises an installation plate disposed in the first case, the installation plate is provided with a first installation hole for installing the fresh air fan, and the installation plate is connected with the bottom plate; or, the installation plate is connected with both the bottom plate and the top plate.
Matsugi teach the concept of a heat recovery device including a fresh air heat recovery assembly having an installation plate (24) disposed in the first case, the installation plate is provided with a first installation hole for installing the fresh air fan (hole connecting fan motor 21 with rotor 20), and the installation plate is connected with the bottom plate (3); or, the installation plate is connected with both the bottom plate (3) and the top plate (8) facilitating installation and maintenance of the device (see paragraphs 15-16 of the machine translation). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat recovery device of Vandaele to have the fresh air heat recovery assembly further comprises an installation plate disposed in the first case, the installation plate is provided with a first installation hole for installing the fresh air fan, and the installation plate is connected with the bottom plate; or, the installation plate is connected with both the bottom plate and the top plate taught by Matsugi in order to facilitate assembly and maintenance of the device.
Regarding claim 6, Vandaele as modified discloses the heat recovery device according to claim 4, and Matsugi further teaches wherein the first side plate (4) or the second side plate (5) is provided with a second installation hole (holes aligning with ports 10-14), the fresh air heat recovery assembly further comprises an installation housing located in the first case (housing holding heat exchanger 15), the installation housing is provided with an opening (16) communicated with the second installation hole (10-14), and the heat exchanger (15) is inserted into the installation housing through the second installation hole and the opening (16, see at least paragraph 70).
Regarding claim 7, Vandaele as modified discloses the heat recovery device according to claim 6, and Matsugi further teaches wherein the fresh air heat recovery assembly further comprises a guide structure (48) for guiding the heat exchanger (15), and the guide structure comprises a chute (chute defined along rails 48) provided in the installation housing and a slider (frame 47 that slides along guides 48) provided on an outer wall of the heat exchanger and cooperated with the chute; or, the guide structure comprises a slider (47) provided in the installation housing and a chute (48) provided on an outer wall of the heat exchanger and cooperated with the slider.
Regarding claims 8 and 9, Vandaele as modified discloses the heat recovery device according to claim 2, but Vandaele does not explicitly teach wherein the fresh air heat recovery assembly further comprises an anti-detachment member for preventing the heat exchanger from detaching out of the first case; wherein the anti-detachment member comprises a pivot shaft connected with an outer wall surface of the first case and a blocking piece pivotally connected with the pivot shaft, the blocking piece having a locking position abutting against the outer wall of the heat exchanger and an unlocking position separated from the heat exchanger.
Matsugi further teaches the fresh air heat recovery assembly further comprises an anti-detachment member (51, Fig. 8) for preventing the heat exchanger from detaching out of the first case; wherein the anti-detachment member comprises a pivot shaft (shaft of claw portion 51, or screw attached to hole 52) connected with an outer wall surface of the first case (paragraphs 61-62) and a blocking piece (end of claw portion 51, or tab 50) pivotally connected with the pivot shaft (shaft of screw), the blocking piece having a locking position abutting against the outer wall of the heat exchanger and an unlocking position separated from the heat exchanger (paragraphs 61-62) that facilitates installation and maintenance of the device (paragraphs 15-16 and 70). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat recovery device of Vandaele to have the fresh air heat recovery assembly further comprises an anti-detachment member for preventing the heat exchanger from detaching out of the first case; wherein the anti-detachment member comprises a pivot shaft connected with an outer wall surface of the first case and a blocking piece pivotally connected with the pivot shaft, the blocking piece having a locking position abutting against the outer wall of the heat exchanger and an unlocking position separated from the heat exchanger taught by Matsugi in order to facilitate installation and maintenance of the device.
Regarding claim 10, Vandaele discloses the heat recovery device according to claim 1, but does not explicitly teach wherein the air valve assembly comprises: a second case; a baffle assembly, located in the second case, the baffle assembly comprising a rotating shaft and a baffle connected with the rotating shaft; and an air valve actuator, disposed in the second case, the air valve actuator being drivingly connected with the baffle so that the baffle is rotatably arranged.
Matsugi further teaches the fresh air heat recovery assembly further comprises an air valve assembly (36) comprises: a second case (defined by wall 28); a baffle assembly (39), located in the second case, the baffle assembly comprising a rotating shaft (40) and a baffle connected with the rotating shaft; and an air valve actuator (41), disposed in the second case, the air valve actuator being drivingly connected with the baffle so that the baffle is rotatably arranged to allow the baffle to be opened and closed controlling flow through the device (paragraph 43). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the heat recovery device of Vandaele to have the air valve assembly comprises: a second case; a baffle assembly, located in the second case, the baffle assembly comprising a rotating shaft and a baffle connected with the rotating shaft; and an air valve actuator, disposed in the second case, the air valve actuator being drivingly connected with the baffle so that the baffle is rotatably arranged taught by Matsugi in order to provide efficient control of the airflow through the device.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vandaele et al. (EP 3663657) in view of Horie et al. (US PG Pub. 2019/0086113).
Regarding claim 11, Vandaele discloses an air conditioning system, comprising: a housing (301), the housing being provided with an indoor air supply port (322); the heat recovery device according to claim 1, wherein the heat recovery device is disposed in the housing (301); a first heat exchanger (341), located in the housing; an air supply fan (345).
Vandaele does not explicitly teach the fan is located in the housing and disposed between the first heat exchanger and the heat recovery device, air discharged from the heat recovery device passing through the air supply fan and the first heat exchanger in sequence and then transported indoors through the indoor air supply port.
Horie teaches the concept of an air conditioning system including a fan (40) is located in the housing and disposed between the first heat exchanger (38) and the heat recovery device (42), air discharged from the heat recovery device passing through the air supply fan (40) and the first heat exchanger (38) in sequence and then transported indoors through the indoor air supply port (‘SA’ from arrow A) that provides an air flow of outside air to pass through the heat recovery device and then the first heat exchanger to provide conditioned air to the supply port (paragraph 44). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning system of Vandaele to have the fan is located in the housing and disposed between the first heat exchanger and the heat recovery device, air discharged from the heat recovery device passing through the air supply fan and the first heat exchanger in sequence and then transported indoors through the indoor air supply port in order to rearrange the supply fan allow air to be provided from the heat recovery device to the first heat exchanger to be conditioned and supplied to the conditioned space.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vandaele et al. (EP 3663657) in view of Horie et al. (US PG Pub. 2019/0086113), further in view of Goss et al. (GB 2528642).
Regarding claim 12, Vandaele as modified discloses the air conditioning system according to claim 11, further comprising a second heat exchanger (342) and a compressor (410), the housing having a second outdoor air inlet (corresponding to 612 inlet at 323) and an outdoor air outlet (corresponding to 612 at 324).
Vandaele does not explicitly teach the second heat exchanger and compressor are located in the housing.
Goss teaches the concept of an air conditioning system having a second heat exchanger (23) and compressor (19) are located in the housing of the heat pump (Fig. 1) that allows refrigerant to be circulated between the heat exchangers of air conditioning system within a single housing (see at least page 8). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the air conditioning system of Vandaele to have the second heat exchanger and compressor are located in the housing taught by Goss in order to provide a housing containing all of the components of the refrigeration system leading to a more compact design.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763